Citation Nr: 1041216	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine with nerve root 
compression. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1964 
and from February 1965 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the RO.  The 
Veteran perfected a timely appeal.    

In September 2004, the Veteran testified before a Veteran's Law 
Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a letter dated in September 2010, which was received by the 
Board in October 2010, the Veteran requested to appear before a 
Veterans Law Judge at his local regional office.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings between the RO and the 
Board, a remand of these matters to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
personal hearing before a Veterans Law 
Judge at the local Regional Office, at 
earliest available opportunity.  The 
Veteran and his representative (if any) 
should be notified of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


